DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed on 10/09/2021, with respect to the 102 rejection of claim 1, have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9 and 20-26 has been withdrawn. 
The applicant’s amendments to claim 1, successfully overcome the prior art from the previous rejection. The applicants amendments to the independent claim 1, incorporate the limitations of claim 4, while further limiting the method claim, such that “the one or more radial fiducial mark incisions are intrastromal corneal incisions which are located within a corneal stroma between an anterior corneal surface and a posterior corneal surface and are isolated from an exterior of the eye by the corneal stroma”. While the teachings of Spooner, as applied to claim 4, to modify the art of Frey, teaches having a fiducial marker between a posterior and anterior surface of the cornea, both fail to teach, wherein the one or more fiducial marks are isolated from an exterior of the eye by the corneal stroma. Spooner was used to teach the fiducial marks being intrastromal, however, the corneal stroma did not shield the markers from outside or external factors and materials. The markers were exposed to an exterior environment outside the eye, such as the air, when the flap was reflected, exposing the intrastromal marks to the outside environment, and dye applied to the marks in order to improve the visibility of the markers. No art has been found that fully teaches the claimed invention or suggests that any combination or modification would be obvious to one of ordinary art.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically, forming one or more radial fiducial mark incisions with a laser beam in a cornea at a periphery of the eye and centered on one of a limbus, iris or scanned capsule of the eye, outside an optical zone of the eye wherein the one or more radial fiducial mark incisions are intrastromal corneal incisions which are located within a corneal stroma between an anterior corneal surface and a posterior corneal surface and are isolated from an exterior of the eye by the corneal stroma. Frey teaches using a laser to form visible reference marks and Spooner teaches fiducial marks formed in the stroma however they are not isolated from an exterior of the eye, because as the applicant remarks on page 8 in their response filed 10/09/2021, the method requires having the laser incision marks exposed to an exterior environment of the eye, as the incisions are made after reflecting the flap and then applying ink or dye to the incisions to make the fiducial marks visible (Spooner [ABS]; [094]-[095]; Fig 8C). No art has been found that fully teaches the claimed invention or suggests that any combination or modification would be obvious to one of ordinary art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792